Citation Nr: 0525726	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  94-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include throat, esophagus, and digestive 
disorders.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include jungle rot.  

3.  Entitlement to service connection for arthritis of the 
pelvis, thoracic spine, and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This matter was most recently before the Board of Veterans' 
Appeals in November 2003, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, so that additional development could be 
undertaken.  Following the completion of the requested 
actions, the case was returned to the Board for further 
review.  

In August 2005, the veteran filed a motion to advance his 
case on the Board's docket.  Such motion was granted by the 
Board later in the same month, and expedited consideration 
followed.

The issues of the veteran's entitlement to service connection 
for a gastrointestinal disability, to include throat, 
esophagus, and digestive disorders, and for a bilateral foot 
disorder, including jungle rot, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required by him 
as to the remanded issues.


FINDING OF FACT

Arthritis of the pelvis, thoracic spine, and lumbar spine, 
with a rotary scoliosis is of  service origin.  



CONCLUSION OF LAW

Arthritis of the pelvis, thoracic spine, and lumbar spine, 
with a rotary scoliosis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, this case was most recently remanded by 
the Board in November 2003 so that additional development 
could be undertaken.  Prior thereto, the Board had previously 
sought other development through a memorandum to its now 
defunct evidence development unit and previous remands.  As 
this issue is resolved in the veteran's favor, there is no 
need to discuss whether all of the development actions sought 
by the Board have been completed.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  Similarly, as the disposition 
herein reached is favorable to the veteran, the need to 
discuss VA's efforts to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and its implementing regulations is 
obviated.  

It is contended by and on behalf of the veteran that 
arthritis of the pelvis, thoracic spine, and lumbar spine was 
incurred in or aggravated during his period of military 
service.  Reference is made in oral and written testimony to 
the rigors of his inservice duties as a boatswain's mate, 
with frequent fights, and his receipt of treatment aboard the 
ship's sick bay.  Postservice treatment for arthritis 
reportedly followed his discharge from service by 
approximately four months, but records relating to that 
treatment were noted to be unavailable, due to the death of 
the treating physician.  

Service medical records of the veteran, including reports of 
entrance and discharge medical examinations, are negative for 
complaints or findings pertaining to arthritis of the pelvis, 
thoracic spine, or lumbar spine.  Postservice, the veteran in 
1980 was treated for a hematoma over the lumbosacral area due 
to a tree falling on that area three weeks prior thereto.  A 
three-year history of right leg sciatica was set forth at 
that time.  Beginning in 1990, the veteran initiated a course 
of private medical treatment with J. W. Barrett, M.D., for 
back pain, with onset of severe back pain reported to have 
begun in April 1990.  The first onset of back pain reportedly 
began 50 years previously.  The diagnoses were of severe 
degenerative spondylosis and arthritis of the lumbar and 
lumbosacral spine.  

A laminectomy was undertaken in June 1995 for correction of 
spinal stenosis at L3-4 and L4-5, as well as a herniated 
nucleus pulposus at L4-5, with a question of a synovial cyst.  
X-rays at that time disclosed universal degenerative disease 
involving the lumbar spine.  

Private medical evidence furnished in January 2000 indicates 
that the existence of degenerative arthritis of the pelvis, 
lumbar spine, and thoracic spine.  In an October 2002 letter, 
R. P. Lynch, D.C., stated that the veteran had been his 
patient for a very long time.  Dr. Lynch noted the veteran's 
history of back pain originating during military service.  In 
Dr. Lynch's opinion, in all likelihood, the veteran's 
arthritis of spine and pelvis started when he served in the 
Navy as a result of the hard work he had to perform and the 
injuries he received while in military service.  Yet another 
medical practitioner, A. E. Kilby, M.D., indicated in a 
separate October 2002 report that the veteran's service in 
the Navy, with its attendant physical and mental stress, 
played a role in development of arthritis of his entire 
spine.  

Inasmuch as it is unknown to what degree, if any, Doctors 
Lynch and Kilby relied on the veteran's history or had the 
opportunity to review service medical and other records in 
formulating the aforementioned nexus opinions, the Board by 
its November 2003 requested that medical findings and 
opinions be obtained through a VA medical examination.  That 
evaluation was conducted in December 2004 and entailed not 
only clinical and laboratory examination of the veteran, but 
also the examiner's a review of all of the other evidence of 
record.   The December 2004 report was further modified by an 
addendum completed in or after April 2005.  Findings 
therefrom led the examiner to conclude that the military 
service performed by the veteran during wartime exacted its 
toll upon him and diminished his ability to perform in an 
unrestricted or normal manner, especially as age-related 
arthritic changes supervened.  In his opinion, pertinent 
diagnoses of spondylosis (arthritis) of the dorsal (thoracic) 
and lumbar spine, and a lumbar scoliosis with a rotary 
component were service-related, notwithstanding the impact of 
postservice employment and age-related and hereditary 
changes.  The relevant diagnoses were determined by the 
examiner to be most accurately characterized for rating 
purposes as a recurrent chronic strain on the thoracic and 
lumbar spine.  

In this instance, the weight of the evidence in support of 
the veteran's entitlement to service connection outweighs the 
evidence contradicting entitlement.  To that end, service 
connection is granted for arthritis of the veteran's pelvis, 
thoracic spine, and lumbar spine, with a rotary scoliosis of 
the lumbar spine.  


ORDER

Service connection for arthritis of the veteran's pelvis, 
thoracic spine, and lumbar spine, with a rotary scoliosis is 
granted.


REMAND

In a March 2003 memorandum to the Board's now defunct 
development unit it was requested that the veteran be asked 
to identify in writing all VA and non-VA health care 
providers and to obtain records from all of those 
practitioners.  The veteran was contacted by letter in May 
2003, and he promptly responded by written statement and 
accompanying VA Forms 4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
and other evidence.  Action by VA to date is shown to be 
incomplete in attempting to obtain complete records from each 
provider noted by the veteran.  For example, while at least 
some records were obtained from the VA Outpatient Clinic in 
Togus, Maine, the ones specifically referred to by the 
veteran as having been compiled on certain dates in January, 
March, and May 2003, or those from 2002, were not.  Records 
from Mercy Hospital and from Doctors Smith, Lynch, Grube, 
Kilby, and Cummings, and possibly others, appear to be 
missing or incomplete.  Further actions are thus necessary 
for compliance with the VA's duty-to-assist obligation.  

Stegall violations are found with respect to the opinions 
offered by VA examiners in connection with veteran's claims 
of entitlement to service connection for a gastrointestinal 
disability, inclusive of throat, esophagus, and digestive 
disorders; and for a bilateral foot disorder, to include 
jungle rot.  As directed by the Board, if a skin disorder was 
shown by examination, the skin examiner was to offer an 
opinion as to its relationship to the veteran's period of 
military service.  No nexus opinion was provided.  Rather, 
the examiner who conducted a VA digestive disorder 
examination in December 2004 in response to a question posed 
by the RO to the skin examiner noted the following in or 
about April 2005:  

Past history of tinea pedis.  Intermittent use of 
orthotic inserts for mechanical foot pain.  On 
exam of 12/14/04, no foot condition diagnosed or 
rash diagnosed, except for minimal onychomycosis 
of the toes nails (NSC).  Patient previously seen 
in Podiatry by Phil Lewis on 07/24/00.

As the remand directives have not been satisfied, further 
clarifying medical opinion is deemed necessary.  

In terms of the gastrointestinal examination, there has been 
a significant change in the opinions offered by T. R. Gay, 
M.D., during the period from December 2004 to March 2005, 
albeit without adequate explanation for the change in 
opinion.  Examination by Dr. Gay in December 2004 yielded 
diagnoses of longstanding esophagitis with secondary chronic 
hoarseness eventually complicated by Barrett' s esophagus and 
adenocarcinoma; postoperative residuals of an esophagectomy; 
and prior diverticular disease, resolved following surgical 
resection of the sigmoid colon.  It was Dr. Gay's opinion at 
that time that esophagitis and resulting complications of 
hoarseness began from disease sustained while in active 
military service, although his diverticulitis did not.  Dr. 
Gay in a March 2005 addendum to his earlier report stated any 
upper gastrointestinal disorder, including esophagitis, 
Barrett's esophagus, or adenocarcinoma with associated 
hoarseness and reflux, was not caused by or was a result of 
his military service.  The reasons why the initial opinion 
was modified were not set forth by Dr. Gay, nor did he 
address the opinions of other medical professionals as to the 
nexus between service and current disorders, as was directed.  
(See November 2003 remand.)  Further action in this regard is 
found to be in order.  

Accordingly, these issues are REMANDED for the following 
actions:

1.  Full compliance with the VA's duty-
to-assist obligation must be achieved 
through further contact with the VA and 
non-VA medical professionals/facilities 
identified by the veteran in June 2003, 
including the VA's Southern Maine Clinic, 
Mercy Hospital, and Doctors Smith, Lynch, 
Grube, Kilby, and Cummings, in an effort 
to obtain all medical treatment records, 
which are not already a part of the 
claims folder.  Once obtained, such 
records must be made a part of his claims 
file.

2.  The VA examination report of T. R. 
Gay, M.D., from the VA Medical Center in 
Togus, Maine, as compiled December 22, 
2004, together with the addendum of March 
18, 2005, must be returned to Dr. Gay for 
the preparation of a further addendum.  
The claims folder in its entirety is to 
be furnished to Dr. Gay or his designee 
for use in the study of this case.  An 
additional examination by Dr. Gay, or by 
another physician if Dr. Gay is 
unavailable, is authorized if deemed 
necessary.  Regardless of whether an 
additional examination is undertaken, Dr. 
Gay or his designee must address the 
following in an addendum, providing where 
appropriate, a professional opinion, with 
full supporting rationale:

(a)  Offer an explanation for 
the change in the opinion 
regarding service incurrence or 
aggravation of a claimed 
gastrointestinal disability, 
inclusive of throat, esophagus, 
and digestive disorders, from 
December 2004 to March 2005.  

(b)  Reply directly to the 
question of "whether it is at 
least as likely as not" (i.e., 
is there a 50/50 chance) that 
any diagnosed gastrointestinal 
disorder resulted from disease 
or injury sustained in service.  

(c)  Address directly contrary 
opinions of other medical 
professionals whose opinions of 
record provide a nexus between 
service and current 
gastrointestinal disablement.  

3.  The veteran must be afforded a VA 
skin examination by a dermatologist for 
the purpose of determining the nature and 
etiology of any diagnosed foot skin 
disorder.  The claims folder in its 
entirety must be made available to the 
examiner for review.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
any skin disorder affecting the feet.  
All applicable diagnoses must be fully 
set forth.  

The examining physician is asked to 
respond to the following, providing a 
professional medical opinion, with 
supporting rationale, where appropriate:  

Is it at least as likely as not 
(i.e., is there a 50/50 chance) 
that any currently diagnosed 
skin disorder, including 
onychomycosis of the toenails, 
originated during the veteran's 
period of active duty from 
January 1942 to September 1945 
or is otherwise related to such 
service?

The examiner is notified that 
there are opinions from medical 
professionals which provide a 
nexus of the claimed disorder 
to service.  The examiner must 
address those opinions in the 
report prepared, noting whether 
she/he is in agreement or 
disagreement with each such 
opinion and the reasons 
therefor.  

Use by the examiner of the "at 
least as likely as not" 
language cited above in 
responding to the foregoing is 
required. 

4.  Following completion of the 
foregoing, the claims folder must be 
reviewed to ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
specifically, that the examination 
reports are complete and that all 
questions posed to the VA examiners have 
been fully answered.  If any development 
is incomplete, including if any requested 
report does not include all special 
studies or opinions requested, 
appropriate corrective action must be 
taken.  

5.  Lastly, the veteran's claims of 
entitlement to service connection for 
service connection for a gastrointestinal 
disability, inclusive of throat, 
esophagus, and digestive disorders; and 
for a bilateral foot disorder, to include 
jungle rot, must be readjudicated, based 
all of the evidence of record and all 
governing legal authority.  If either 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this remand 
is to obtain additional evidentiary development and to 
preserve the veteran's due process rights.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


